


Exhibit 10.10
Freddie Mac Loan Number: 534402402
Property Name: Sonoma Grande


ASSIGNMENT OF MANAGEMENT AGREEMENT AND
SUBORDINATION OF MANAGEMENT FEES
(CME)
(Revised 9-1-2011)
THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT FEES
(“Assignment”) is made effective as of the 24th day of May, 2012, by and among
SIR SONOMA GRANDE, LLC, a Delaware limited liability company, having its
principal place of business at c/o Steadfast Companies, 18100 Von Karman Avenue,
Suite 500, Irvine, California 92612 (“Borrower”), PNC BANK, NATIONAL
ASSOCIATION, a national banking association, having an address at 26901 Agoura
Road, Suite 200, Calabasas Hills, California 91301, Attention: Loan Servicing
Manager (“Lender”), and STEADFAST MANAGEMENT COMPANY, INC., a California
corporation, having its principal place of business at c/o Steadfast Companies,
18100 Von Karman Avenue, Suite 500, Irvine, California 92612 (“Property
Manager”).
RECITALS:
A.
Borrower has requested that Lender make a loan to Borrower in the amount of
$22,540,000.00 (“Loan”). The Loan will be evidenced by a Multifamily Note from
Borrower to Lender effective as of the date hereof (“Note”). The Note is secured
by, among other things, a Multifamily Loan and Security Agreement (“Loan
Agreement”) and a Multifamily Mortgage, Assignment of Rents and Security
Agreement (“Security Instrument”), dated as of the date hereof, which grants
Lender a first lien on the property encumbered by the Security Instrument
(“Mortgaged Property”). The Note, the Loan Agreement, the Security Instrument,
this Assignment and any of the other documents evidencing the Loan are
collectively referred to as the “Loan Documents”. Other capitalized terms used
but not defined in this Assignment will have the meanings given to such terms in
the Loan Agreement.

B.
Pursuant to a certain Management Agreement between Borrower and Property Manager
(“Management Agreement”) (a true and correct copy of which Management Agreement
is attached as Exhibit A), Borrower employed Property Manager exclusively to
lease, operate and manage the Mortgaged Property and Property Manager is
entitled to certain management fees (“Management Fees”) pursuant to the
Management Agreement.

C.
Lender requires as a condition to the making of the Loan that Borrower assign
the Management Agreement and that Property Manager subordinate its interest in
the Management Fees in lien and payment to the Loan as set forth below.

For good and valuable consideration the parties agree as follows:
1.
Assignment of Management Agreement. As additional collateral security for the
Loan, Borrower hereby conditionally transfers, sets over and assigns to Lender
all of Borrower’s


Assignment of Management Agreement and
Subordination of Management Fees - CME                            Page1

--------------------------------------------------------------------------------




right, title and interest in and to the Management Agreement and all extensions
and renewals, said transfer and assignment to automatically become a present,
unconditional assignment, at Lender’s option, in the event of a default by
Borrower under the Note, the Loan Agreement, the Security Instrument or any of
the other Loan Documents (each, an “Event of Default”), and the failure of
Borrower to cure such Event of Default within any applicable grace period.
2.
Subordination of Management Fees. The Management Fees and all rights and
privileges of Property Manager to the Management Fees are hereby and will at all
times continue to be subject and unconditionally subordinate in all respects in
lien and payment to the lien and payment of the Loan Agreement, the Security
Instrument, the Note and the other Loan Documents and to any renewals,
extensions, modifications, assignments, replacements, or consolidations thereof
and the rights, privileges, and powers of Lender under the Note, the Loan
Agreement, the Security Instrument or any of the other Loan Documents.

3.
Estoppel. Property Manager and Borrower represent and warrant that all of the
following are true:

(a)
The Management Agreement is in full force and effect and has not been modified,
amended or assigned other than pursuant to this Assignment.

(b)
Neither Property Manager nor Borrower is in default under any of the terms,
covenants or provisions of the Management Agreement and Property Manager knows
of no event which, but for the passage of time or the giving of notice or both,
would constitute an event of default under the Management Agreement.

(c)
Neither Property Manager nor Borrower has commenced any action or given or
received any notice for the purpose of terminating the Management Agreement.

(d)
The Management Fees and all other sums due and payable to the Property Manager
under the Management Agreement have been paid in full.

4.
Agreement by Borrower and Property Manager. Borrower and Property Manager agree
that if there is an Event of Default by Borrower (continuing beyond any
applicable grace period) under the Note, the Loan Agreement, the Security
Instrument or any of the other Loan Documents during the term of this Assignment
or upon the occurrence of any event which would entitle Lender to terminate the
Management Agreement in accordance with the terms of the Loan Documents, Lender
may terminate the Management Agreement without payment of any cancellation fee
or penalty and require Property Manager to transfer its responsibility for the
management of the Mortgaged Property to a management company selected by Lender
in Lender’s sole discretion, effective as of the date set forth in Lender’s
notice to Property Manager. Following any such termination, Property Manager
agrees to apply all rents, security deposits, issues, proceeds and profits of
the Mortgaged Property in accordance with Lender’s written directions to
Property Manager.

5.
Lender’s Right to Replace Property Manager. In addition to the foregoing, in the
event that Lender, in Lender’s reasonable discretion, at any time during the
term of this Assignment, determines that the Mortgaged Property is not being
managed in accordance with generally accepted management practices for
properties similar to the Mortgaged Property, Lender will deliver written notice
to Borrower and Property Manager, which notice will specify with particularity
the grounds for Lender’s determination. If Lender reasonably determines


Assignment of Management Agreement and
Subordination of Management Fees - CME                            Page2

--------------------------------------------------------------------------------




that the conditions specified in Lender’s notice are not remedied to Lender’s
reasonable satisfaction by Borrower or Property Manager within 30 days from
receipt of such notice or that Borrower or Property Manager have failed to
diligently undertake correcting such conditions within such 30‑day period,
Lender may direct Borrower to terminate Property Manager as manager of the
Mortgaged Property and terminate the Management Agreement without payment of any
cancellation fee or penalty and to replace Property Manager with a management
company acceptable to Lender in Lender’s sole discretion pursuant to a
management agreement acceptable to Lender in Lender’s sole discretion.
6.
Receipt of Management Fees. Property Manager will not be obligated to return or
refund to Lender any Management Fees or other fee, commission or other amount
received by Property Manager prior to the occurrence of the Event of Default,
and to which Property Manager was entitled under the Management Agreement. If
the Property Manager receives any Management Fees after it has received notice
of an Event of Default, Property Manager hereby agrees that such Management Fees
will be received and held in trust for Lender, to be applied by Lender to
amounts due under the Note, the Loan Agreement, the Security Instrument or any
other Loan Documents.

7.
Consent and Agreement by Property Manager. Property Manager acknowledges and
consents to this Assignment and agrees that Property Manager will act in
conformity with the provisions of this Assignment and Lender’s rights hereunder
or otherwise related to the Management Agreement. In the event that the
responsibility for the management of the Mortgaged Property is transferred from
Property Manager in accordance with the provisions of this Assignment, Property
Manager will fully cooperate in transferring its responsibility to a new
management company and effectuate such transfer no later than 30 days from the
date the Management Agreement is terminated. Further, Property Manager agrees as
follows:

(a)
The Property Manager agrees that it will not contest or impede the exercise by
Lender of any right it has under or in connection with this Assignment.

(b)
The Property Manager agrees that in the manner provided for in this Assignment,
it will give at least 30 days prior written notice to Lender of its intention to
terminate the Management Agreement or otherwise discontinue its management of
the Mortgaged Property.

(c)
The Property Manager agrees that it will not amend any of the provisions or
terms of the Management Agreement without the prior consent of Lender.

8.
Termination. At such time as the Loan is paid in full and the Security
Instrument is released or assigned of record, this Assignment and all of
Lender’s right, title and interest hereunder with respect to the Management
Agreement will terminate.



9.
Notices. All notices under or concerning this Assignment must be in writing and
must be given in accordance with Section 11.03 of the Loan Agreement.



10.
Governing Law. Except as otherwise expressly stated in this Assignment, this
Assignment will be construed in accordance with and governed by the laws of the
Property Jurisdiction.



11.
Captions, Cross References and Exhibits. The captions assigned to provisions of
this Assignment are for convenience only and will be disregarded in construing
this Assignment.


Assignment of Management Agreement and
Subordination of Management Fees - CME                            Page3

--------------------------------------------------------------------------------




Any reference in this Assignment to an “Exhibit” or a “Section”, unless
otherwise explicitly provided, will be construed as referring, respectively, to
an Exhibit attached to this Assignment or to a section of this Assignment. All
Exhibits attached to or referred to in this Assignment are incorporated by
reference into this Assignment.


12.
Number and Gender. Use of the singular in this Assignment includes the plural,
use of the plural includes the singular, and use of one gender includes all
other genders, as the context may require.



13.
No Partnership. This Assignment is not intended to, and will not, create a
partnership or joint venture among the parties, and no party to this Assignment
will have the power or authority to bind any other party except as explicitly
provided in this Assignment.



14.
Severability. The invalidity or unenforceability of any provision of this
Assignment will not affect the validity of any other provision, and all other
provisions will remain in full force and effect.



15.
Entire Assignment. This Assignment contains the entire agreement among the
parties as to the rights granted and the obligations assumed in this Assignment.



16.
Waiver; No Remedy Exclusive. Any forbearance by a party to this Assignment in
exercising any right or remedy given under this Assignment or existing at law or
in equity will not constitute a waiver of or preclude the exercise of that or
any other right or remedy. Unless otherwise explicitly provided, no remedy under
this Assignment is intended to be exclusive of any other available remedy, but
each remedy will be cumulative and will be in addition to other remedies given
under this Assignment or existing at law or in equity.



17.
Third Party Beneficiaries. Neither any creditor of any party to this Assignment,
nor any other person, is intended to be a third party beneficiary of this
Assignment.



18.
Further Assurances and Corrective Instruments. To the extent permitted by law,
the parties will, from time to time, execute, acknowledge and deliver, or cause
to be executed, acknowledged and delivered, such supplements to this Assignment
and such further instruments as may reasonably be required for carrying out the
intention of or facilitating the performance of this Assignment.



19.
Counterparts. This Assignment may be executed in multiple counterparts, each of
which will constitute an original document and all of which together will
constitute one agreement.



20.
Indemnity. By executing this Assignment Borrower agrees to indemnify and hold
harmless Lender and its successors and assigns from and against any and all
losses, claims, damages, liabilities and expenses including, without limitation,
attorneys’ fees and disbursements, which may be imposed or incurred in
connection with this Assignment.



21.
Costs and Expenses. Wherever pursuant to this Assignment it is provided that
Borrower will pay any costs and expenses, such costs and expenses will include,
but not be limited to, legal fees and disbursements of Lender, whether retained
firms, the reimbursement for the expenses of in-house staff or otherwise.



22.
Determinations by Lender. In any instance where the consent or approval of
Lender may be given or is required, or where any determination, judgment or
decision is to be rendered by Lender under this Assignment, the granting,
withholding or denial of such consent or approval and the rendering of such
determination, judgment or decision will be made or


Assignment of Management Agreement and
Subordination of Management Fees - CME                            Page4

--------------------------------------------------------------------------------




exercised by Lender (or its designated representative) at its sole and exclusive
option and in its sole and absolute discretion and will be final and conclusive,
except as may be otherwise expressly and specifically provided in this
Assignment.


23.
Successors and Assigns. This Assignment will be binding upon and inure to the
benefit of Borrower, Lender and Property Manager and their respective successors
and assigns forever.



24.
Secondary Market.  Lender may sell, transfer and deliver the Note and assign the
Loan Agreement, the Security Instrument, this Assignment and the other Loan
Documents to one or more investors in the secondary mortgage market
(“Investors”). In connection with such sale, Lender may retain or assign
responsibility for servicing the Loan, including the Note, the Loan Agreement,
the Security Instrument, this Assignment and the other Loan Documents, or may
delegate some or all of such responsibility and/or obligations to a servicer
including, but not limited to, any subservicer or master servicer, on behalf of
the Investors. All references to Lender in this Assignment will refer to and
include any such servicer to the extent applicable.



IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
and year first written above.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

Assignment of Management Agreement and
Subordination of Management Fees - CME                            Page5

--------------------------------------------------------------------------------




BORROWER:


SIR SONOMA GRANDE, LLC, a Delaware limited liability company


By:
Steadfast Income Advisor, LLC, a Delaware limited liability company, its Manager







        
By:
/s/ Kevin J. Keating
 
Kevin J. Keating
 
Chief Accounting Officer



    



Assignment of Management Agreement and
Subordination of Management Fees - CME                            Page6

--------------------------------------------------------------------------------




LENDER:


PNC BANK, NATIONAL ASSOCIATION, a
national banking association




    
By:
/s/ Kelli A. Tyler
 
Kelli A. Tyler
 
Vice President



    



Assignment of Management Agreement and
Subordination of Management Fees - CME                            Page7

--------------------------------------------------------------------------------




PROPERTY MANAGER:


STEADFAST MANAGEMENT COMPANY, INC., a California corporation




    
By:
/s/ Ana Marie del Rio
 
Ana Marie del Rio
 
Vice President



    









Assignment of Management Agreement and
Subordination of Management Fees - CME                            Page8

--------------------------------------------------------------------------------



EXHIBIT A

MANAGEMENT AGREEMENT


[PROVIDED SEPARATELY]







Assignment of Management Agreement and
Subordination of Management Fees - CME                            Page A-1

--------------------------------------------------------------------------------



EXHIBIT B




MODIFICATIONS TO ASSIGNMENT OF MANAGEMENT AGREEMENT


The following modifications are made to the text of the Assignment that precedes
this Exhibit.


1.    Section 6 is revised to read as follows:
6.
Receipt of Management Fees. Property Manager will not be obligated to return or
refund to Lender any Management Fees or other fee, commission or other amount
received by Property Manager prior to the occurrence of the Event of Default,
and to which Property Manager was entitled under the Management Agreement. If
the Property Manager receives any Management Fees after it has received notice
of an Event of Default, Property Manager hereby agrees that such Management Fees
will be received and held in trust for Lender, to be applied by Lender to
amounts due under the Note, the Loan Agreement, the Security Instrument or any
other Loan Documents; provided, however, that nothing herein shall prevent
Property Manager from terminating the Management Agreement in the event Property
Manager is not paid all fees due to it under the Management Agreement.






Assignment of Management Agreement and
Subordination of Management Fees - CME                            Page B-1